Citation Nr: 0938638	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected right 
knee disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder, including as secondary to service-connected right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1974 to June 1976.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating decision by the Houston Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In February 
2009, the Board remanded the claim to schedule the Veteran 
for a video conference hearing.  In April 2009, the Veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
left knee and low back disorder, including as secondary to 
service-connected right knee disorder.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Here, the Board finds that the October 2006 VA 
examination is inadequate for deciding the Veteran's left 
knee and low back disorder claims.  In this regard, the 
examiner found that an examination of the left knee and x-
rays were normal.  However, x-rays of the left knee did not 
appear to be taken and the physical examination did not 
report any range of motion studies; Lachman's, McMurray's, or 
drawer testing; or document whether or not there was any 
pain, instability, subluxation, dislocations, or other 
factors affecting the left knee.  The examiner simply stated 
that there were no abnormalities with the range of motion and 
opined that a left knee strain was not caused by or the 
result of overcompensation of the service-connected right 
knee disorder.  The examiner reasoned that no left knee 
strain was found and that the Veteran's history was 
inconsistent.  Not only does it appear that the examiner 
failed to consider other possible left knee disabilities 
beyond a left knee strain, the examiner also failed to 
consider whether the service-connected right knee disorder 
aggravated any current left knee disorder.  

In regards to the low back disorder claim, the examiner 
opined that the low back strain was not caused by or the 
result of left knee strain.  However, the issue is not 
whether there is a relationship between the low back and the 
nonservice-connected left knee, but rather whether the low 
back disorder was caused or aggravated by the service-
connected right knee disorder.  The examiner also found that 
the Veteran had age acquired arthritis, but again failed to 
address whether the Veteran's service-connected right knee 
disorder aggravated any current low back disability 
regardless of its etiology.  Therefore, it is necessary to 
obtain new opinions by a new VA examiner who has reviewed the 
claims folder.

It appears that pertinent medical records remain outstanding.  
At his April 2009 video conference hearing, the Veteran 
testified that he sought treatment for his left knee and back 
at Lafayette VA outpatient clinic.  He also indicated that he 
had an upcoming orthopedic examination coming up at the 
Houston VA Medical Center.  These VA treatment records have 
not been associated with the claims file.  As VA medical 
records are constructively of record and must be obtained, 
the RO should obtain all VA treatment records for the 
Veteran.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. 
App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his low back 
and left knee disorders since his 
separation from service, then secure 
complete clinical records of all such 
evaluations and/or treatment from the 
sources identified, specifically including 
but not limited to, records of any 
evaluation or treatment the Veteran 
received at Lafayette VA outpatient Clinic 
and Houston VAMC, as well as any 
documented medical opinions suggesting a 
relationship between the claimed 
disabilities and service or to the 
service-connected right knee disability.  
If any records sought are unavailable, the 
Veteran and his representative should be 
so notified.

2.  Schedule the Veteran for a VA 
orthopedic examination preferably not with 
the physician who conducted the original 
October 2006 VA exam.  The claims folder 
should be provided to the examiner for 
review prior to the examination, and the 
examiner should indicate in the 
examination report that the claims folder 
was reviewed. Following a thorough 
examination, the examiner should diagnose 
any current disabilities of the left knee 
and low back.  The examiner should provide 
an opinion regarding the following:

a.  Whether it is at least as likely as 
not (50 percent or greater likelihood) 
that a left knee disorder is proximately 
due to, the result of, or aggravated by 
the Veteran's service or his service-
connected right knee disorder.  If the 
examiner determines that a left knee 
disorder has been aggravated by the 
service-connected right knee disorder, the 
examiner should report the baseline level 
of severity of the left knee disorder 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity. See 38 C.F.R. § 3.310 (2008).  
The examiner should provide a detailed 
rationale for the opinion expressed.

b. Whether it is at least as likely as not 
(50 percent or greater likelihood) that a 
low back disorder is proximately due to, 
the result of, or aggravated by the 
Veteran's service or his service-connected 
right knee disorder.  If the examiner 
determines that a low back disorder has 
been aggravated by the service-connected 
right knee disorder, the examiner should 
report the baseline level of severity of 
the low back disorder prior to the onset 
of aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity. See 38 C.F.R. § 3.310 
(2008).  The examiner should provide a 
detailed rationale for the opinion 
expressed.

3.  Then, readjudicate the claims. If any 
of the benefits sought on appeal remains 
denied, the Veteran should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009)



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


